Affirmed and Memorandum Opinion filed July 30, 2015




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-14-00725-CR

                         DWAYNE DIXON, Appellant
                                         V.

                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 183rd District Court
                            Harris County, Texas
                        Trial Court Cause No. 1399246

                 MEMORANDUM                     OPINION


      Appellant entered a plea of guilty to aggravated robbery with a deadly
weapon. On August 1, 2014, the trial court sentenced appellant to confinement for
35 years in the Institutional Division of the Texas Department of Criminal Justice.
Appellant filed a timely notice of appeal.

      Appellant’s appointed counsel filed a brief in which he concludes the appeal
is wholly frivolous and without merit. The brief meets the requirement of Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396 (1967), presenting a professional
evaluation of the record and demonstrating why there are no arguable grounds to
be advanced. See High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).

      A copy of counsel’s brief was delivered to appellant. Appellant was advised
of the right to examine the appellate record and file a pro se response. See Stafford
v. State, 813 S.W.2d 503, 512 (Tex. Crim. App. 1991). At appellant’s request, the
record was provided to him. On June 30, 2015, appellant filed a pro se response to
counsel’s brief.

      We have carefully reviewed the record, counsel’s brief, and appellant’s
response, and agree the appeal is wholly frivolous and without merit. Further, we
find no reversible error in the record. A discussion of the brief would add nothing
to the jurisprudence of the state. We are not to address the merits of each claim
raised in an Anders brief or a pro se response when we have determined there are
no arguable grounds for review. See Bledsoe v. State, 178 S.W.3d 824, 827–28
(Tex. Crim. App. 2005).

      Accordingly, the judgment of the trial court is affirmed.



                                PER CURIAM



Panel consists of Justices Boyce, McCally, and Donovan
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2